Citation Nr: 0922217	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-07 724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Whether the income of the Veteran's surviving spouse is 
excessive for purposes of  payment of Department of Veterans 
Affairs nonservice-connected death pension benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1965.  He died in February 2007, and the appellant seeks 
death pension benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In February 2009, the appellant appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  At the hearing, the 
appellant raised the claim of dependency and indemnity 
compensation, which is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1. The appellant's July 2007 application for death pension 
benefits shows that she reported recurring monthly income of 
$1,500 from Social Security; documentation from the Social 
Security Administration indicates that she actually received 
$1,710.50 per month.  

2. The appellant has furnished evidence of unreimbursed 
medical expenses of $93.50 per month (recurring) for 
Medicare, of $139.90 for medications from July 2007 through 
September 2007, and of $103 for a doctor visit in September 
2007.  

3. Documentation, including receipts from a funeral home, 
indicates that in February 2007 the appellant paid last 
expenses of the Veteran in the amount of $3,966.75.

4. Since the receipt of her application for death pension 
benefits, the appellant's countable income has exceeded the 
applicable maximum annual income limits set by law of $7,329 
effective in December 2006, $7,498 effective in December 
2007, and $7,933 effective in December 2008.   


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

Under 38 U.S.C.A. § 5103A, VA made reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the pertinent 
service personnel records.  The appellant submitted various 
statements concerning her income and assets.  She has not 
identified any pertinent evidence for the RO to obtain on her 
behalf.  As the decision regarding nonservice-connected death 
pension benefits is not based on medical evidence but on 
income and net worth information, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Legal Criteria

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.3(b)(4) (2008).

The purpose of VA pension benefits is to provide a 
subsistence income for the surviving spouses of veterans of a 
period of war who were totally disabled.  Pension benefits 
are based upon total family income, and the amount of pension 
benefits is adjusted based upon the number of dependents the 
appellant supports.  Recipients of pension income are 
required to report any changes in income and net worth, and 
number or status of their dependents in a timely fashion.  38 
U.S.C.A. §§ 1541, 1542 (West 2002).

Under the law, the maximum annual rate of Improved 
(nonservice-connected) death pension payable to a surviving 
spouse varies according to the number of dependents.  38 
U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.273 (2008).  The rate of pension payable to an 
entitled payee is based on the amount of countable income 
received.  Pension is payable at a specified annual maximum 
rate, which is reduced on a dollar for dollar basis by income 
on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541 
(West 2002); 38 C.F.R. §§ 3.3, 3.23 (2008).

The maximum annual rate of pension is established by statute 
every year and is reduced by the surviving spouse's countable 
annual income.  "Annual income" includes the surviving 
spouse's own annual income, and, with certain exceptions, the 
annual income of each child of the veteran in the custody of 
the surviving spouse.  38 C.F.R. § 3.23(d)(5) (2008).

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(3) (2008).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c) (2008).

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a 
surviving spouse for unreimbursed medical expenses, to the 
extent that such amounts exceed five percent of the 
applicable maximum annual pension rate for the surviving 
spouse as in effect during the 12-month annualization period 
in which medical expenses were paid.  38 U.S.C.A. § 
1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2008).  

Total income may also be reduced by amounts equal to amounts 
paid by a surviving spouse for the expenses of last illness 
and burial of the veteran.  38 U.S.C.A. § 1503(a)(3); 
38 C.F.R. § 3.272(h) (2008).  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents is $7,329 effective 
December 1, 2006, $7,498 effective December 1, 2007, and 
$7,933 effective December 1, 2008.  See 38 C.F.R. § 
3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  The maximum 
annual pension rate is now published in the Compensation and 
Pension Service's manual, M21-MR, Part V subpart iii, Chapter 
1, section E, paragraph 29, and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21 
(2008).

B. Analysis

The appellant expressed disagreement with the RO's decision 
denying her pension benefits on the basis that her countable 
income was excessive for payment of such benefits.  

Documentation in the file shows that the Veteran had 
honorable service during the Vietnam War era.  According to 
the appellant's July 2007 application for death pension 
benefits, she had no net worth.  Thus, the appellant has met 
the requirements for death pension benefits as pertaining to 
the veteran's military service and to her net worth or lack 
thereof).  

Thus, the question presented here is whether the appellant 
meets the annual income requirements for receipt of death 
pension benefits.  In an August 2007 decision, the RO 
notified the appellant that her claim for death pension 
benefits was denied on the basis that her countable income 
exceeded the maximum annual limit set by law.  


As discussed below, the Board concludes that her countable 
income has exceeded the applicable income limits for receipt 
of nonservice-connected death pension.  

In her July 2007 application for death pension benefits, the 
appellant reported that she had recurring monthly income of 
$1,500 from Social Security, but documentation from the 
Social Security Administration indicates that she actually 
received $1,710.50 per month, for a total income of $20,526 
annually.  This income is not listed as a source that may be 
excluded from income in determining countable income for 
pension purposes.  38 C.F.R. § 3.272.  

Her income, therefore, far exceeds the maximum annual pension 
limit of $7,329, for a surviving spouse without dependents, 
which was set by law effective December 1, 2006.  As noted, 
all family income is counted in determining entitlement to 
death pension.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses and by unreimbursed last expenses of the 
Veteran.  The appellant submitted in October 2007 evidence of 
unreimbursed medical expenses of $93.50 per month (recurring) 
for Medicare, of $139.90 for medications from July 2007 
through September 2007, and of $103 for a doctor visit in 
September 2007.  In a statement in August 2007, the appellant 
reported a medical payment amount of $707.37 and a pharmacy 
payment amount of $457.91, neither was accompanied by any 
evidence to verify such payments were made, such as receipts, 
and did not indicate the date that such payments were made.  

Moreover, the appellant submitted in August 2007 evidence of 
payments that she made for the last expenses of the Veteran 
in the amount of $3,966.75.  Such documentation included 
receipts from a funeral home.  It is noted that this 
documentation shows that she paid significantly less than the 
$7,000 that she originally claimed on her July 2007 
application for pension benefits.  

Based on the foregoing medical expenses of $1,364.90 (when 
annualized over a 12 month period) and last expenses of the 
Veteran of $3,966.75, the appellant's countable income would 
still be far in excess of the maximum annual limit of $7,329 
effective in December 2006, $7,498 effective in December 
2007, and $7,933 effective in December 2008, for receipt of 
death pension.  

As the evidence shows that the appellant's household income 
exceeds the income limits for purposes of payment of improved 
nonservice-connected death pension benefits, the appellant 
does not meet the eligibility requirements for death pension 
benefits.  


ORDER

As the income of the Veteran's surviving spouse is excessive 
for purpose of payment of VA nonservice-connected death 
pension benefits, the claim is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


